 



EXHIBIT 10.23
NOBLE CORPORATION
PERFORMANCE-VESTED RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, made as of the            day of                     
20     , by and between NOBLE CORPORATION, a Cayman Islands exempted company
limited by shares (the “Company”), and
                                                                                
(“Executive”);
W I T N E S S E T H:
     WHEREAS, the committee (the “Committee”) acting under the Company’s 1991
Stock Option and Restricted Stock Plan, as amended (the “Plan”), has determined
that it is desirable to award shares of performance-vested restricted stock to
Executive under the Plan; and
     WHEREAS, pursuant to the Plan, the Committee has determined that the shares
of performance-vested restricted stock so awarded shall be subject to the
restrictions, terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Performance-Vested Restricted Stock Award. On the terms and conditions
and subject to the restrictions, including forfeiture, hereinafter set forth,
the Company hereby makes to Executive a performance-vested restricted stock
award (the “Award”) of an aggregate of                                         
ordinary shares (the “Restricted Shares”), par value U.S.$0.10 per share
(“Ordinary Shares”), of the Company. The Award is made effective as of the date
hereof (the “Effective Date”). The Restricted Shares shall be issued to
Executive, subject to forfeiture as herein provided, without the payment of any
cash consideration by Executive. A certificate representing the Restricted
Shares shall be issued in the name of Executive as of the Effective Date and
delivered to Executive on the Effective Date or as soon thereafter as
practicable. Executive shall cause the certificate representing the Restricted
Shares, upon receipt thereof by Executive, to be deposited, together with stock
powers and any other instrument of transfer reasonably requested by the Company
duly endorsed in blank, with the Company pursuant to an escrow agreement
substantially in the form of Exhibit A hereto (the “Escrow Agreement”). The
Restricted Shares shall be delivered to the Executive upon vesting or assigned
and transferred to and reacquired and canceled by the Company upon forfeiture,
as hereinafter set forth, and in accordance with the terms and conditions of the
Escrow Agreement. Unless and until the Restricted Shares are delivered to
Executive upon vesting, the Restricted Shares shall not be sold, assigned,
transferred, discounted, exchanged, pledged or otherwise encumbered or disposed
of by Executive in any manner.
     2. Vesting/Forfeiture.
     (a) Except as set forth in Section 3 of this Agreement, (i) the Award shall
not be fully vested immediately but shall be subject to forfeiture in accordance
with the restricted period and performance measurement determined by the
Committee and set forth on Schedule I hereto and (ii) the termination of the
forfeiture provisions applicable to the Restricted Shares shall be conditioned

1



--------------------------------------------------------------------------------



 



upon the continuous employment of Executive by the Company or an Affiliate from
the date of this Agreement to the applicable date of vesting.
     (b) Upon and to the extent of the achievement of the performance
measurement hereunder with respect to the Restricted Shares, as determined by
the Committee, the shares with respect to which such performance measurement has
been achieved shall vest in Executive in accordance with Schedule I hereto, and
Executive shall be entitled to have delivered to him a new certificate, without
the legend referenced in Section 10 of this Agreement, for the number of such
vested Ordinary Shares.
     (c) If the employment of Executive by the Company or an Affiliate
terminates at any time prior to determination of vesting/forfeiture except on
account of (i) death, Disability or Retirement of Executive or (ii) a Change in
Control (as defined in Section 3(c)) of the Company, then, subject to
Section 3(b), the Restricted Shares shall be forfeited and automatically
transferred to and reacquired and canceled by the Company. Transfer of
employment without interruption of service between or among the Company and any
of its subsidiaries shall not be considered a termination of employment.
     3. Acceleration of Vesting and Termination of Forfeiture Provisions.
     (a) The vesting of this Award and the termination of the forfeiture
provisions hereof are subject to acceleration upon the occurrence of (i) the
death, Disability or Retirement of Executive or (ii) a Change in Control of the
Company (whether with or without termination of employment of Executive by the
Company or an Affiliate). Upon the occurrence of any of the events specified in
(i) of this subsection (a),

  (A)   the Restricted Shares comprising the Award shall be prorated based on
the number of months of actual service by Executive during the three years in
the period ended December 31, 2008, and     (B)   the determination of vesting
shall be made in accordance with Section 2(b) of this Agreement.

Upon the occurrence of the event specified in (ii) of this subsection (a),

  (A)   a number of shares equal to 66.7 percent of the Restricted Shares (which
equates to the target for this Award) shall immediately become vested and no
longer be subject to any forfeiture provisions of this Agreement,     (B)  
Executive shall be entitled to have delivered to him a new certificate, without
the legend referenced in Section 10 of this Agreement, for such number of vested
Ordinary Shares, and     (C)   the balance of 33.3 percent of the Restricted
Shares shall be forfeited.

     (b) Notwithstanding anything contained herein to the contrary, the
Committee shall have the right to cancel all or any portion of any outstanding
restrictions prior to the expiration of such

2



--------------------------------------------------------------------------------



 



restrictions with respect to any or all of the Restricted Shares on such terms
and conditions as the Committee may, in writing, deem appropriate.
     (c) For purposes of this Agreement, the following term shall have the
indicated meaning:
     Change in Control: The term “Change in Control” means (i) a determination
by the Committee that any person or group (as defined in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) has become the direct or indirect beneficial owner (as defined in
Rule 13d-3 under the Exchange Act) of more than 50 percent of the Voting Stock
of the Company; (ii) the Company is merged or amalgamated with or into or
consolidated with another corporation and, immediately after giving effect to
the merger, amalgamation or consolidation, less than 50 percent of the
outstanding voting securities entitled to vote generally in the election of
directors or persons who serve similar functions of the surviving or resulting
entity are then beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) in the aggregate by (x) the members of the Company immediately
prior to such merger, amalgamation or consolidation, or (y) if a record date has
been set to determine the members of the Company entitled to vote on such
merger, amalgamation or consolidation, the members of the Company as of such
record date; (iii) the Company either individually or in conjunction with one or
more subsidiaries of the Company, sells, conveys, transfers or leases, or the
subsidiaries of the Company sell, convey, transfer or lease, all or
substantially all of the property of the Company and the subsidiaries of the
Company, taken as a whole (either in one transaction or a series of related
transactions), including Capital Stock of the subsidiaries of the Company, to
any Person (other than a Wholly Owned Subsidiary); (iv) the liquidation or
dissolution of the Company; or (v) the first day on which a majority of the
individuals who constitute the board of directors of the Company are not
Continuing Directors. For purposes of this definition, “Voting Stock” means,
with respect to any Person, securities of any class or classes of Capital Stock
in such Person entitling the holders thereof (whether at all times or at the
times that such class of Capital Stock has voting power by reason of the
happening of any contingency) to vote in the election of members of the board of
directors (or comparable body) of such Person; “Person” means any individual,
corporation, limited liability company, partnership, joint venture, joint stock
company, unincorporated organization or government or any agency or political
subdivision thereof; “Capital Stock” in any Person means any and all shares,
interests, participations or other equivalents in the equity interest (however
designated) in such Person and any rights (other than debt securities
convertible into an equity interest), warrants or options to acquire an equity
interest in such Person; “Wholly Owned Subsidiary” means any subsidiary of the
Company of which 100 percent of the total Voting Stock (other than directors’
qualifying shares) is at the time owned by the Company, either directly or
indirectly through ownership of one or more subsidiaries of the Company; and
“Continuing Director” means an individual who (A) is a member of the board of
directors of the Company and (B) either (I) was a member of the board of
directors of the Company on the Effective Date or (II) whose nomination for
election or election to the board of directors of the Company was approved by a
vote of at least 66-2/3 percent of the Continuing Directors who were members of
the board of directors of the Company at the time of such nomination or
election.
     4. Escrow Agreement. In accordance with Section 20(b) of the Plan, the
Committee has approved the form of Escrow Agreement and prescribed its use
hereunder in order to enforce the restrictions, terms and conditions applicable
to the Restricted Shares.

3



--------------------------------------------------------------------------------



 



     5. Rights as Member. Upon the issuance of a certificate or certificates
representing the Restricted Shares to Executive, Executive shall become the
owner thereof for all purposes and shall have all rights as a member of the
Company, including, without limitation, voting rights and the right to receive
dividends and distributions, with respect to the Restricted Shares, subject to
the forfeiture provisions hereof and the following provisions of this Section 5.
If the Company shall pay or declare a dividend or make a distribution of any
kind, whether due to a reorganization, recapitalization or otherwise, with
respect to the Ordinary Shares constituting the Restricted Shares, then the
Company shall pay or make such dividend or other distribution with respect to
the Restricted Shares.
     6. Agreements Regarding Withholding Taxes.
     (a) Executive may elect, within 30 days of the Effective Date and on notice
to the Company, to realize income for United States federal income tax purposes
equal to the fair market value of the Restricted Shares on the date of award,
which shall be the Effective Date. In such event, Executive shall make
arrangements satisfactory to the Committee to pay in the year of such award any
United States federal, state or local taxes required to be withheld with respect
to such shares. If Executive fails to make such payments, the Company and its
subsidiaries shall, to the extent permitted by law, have the right to deduct in
the year of such award any United States federal, state or local taxes of any
kind required by law to be withheld with respect to such Ordinary Shares.
     (b) (i) No later than the date of the lapse of the restrictions on any of
the Restricted Shares set forth herein, Executive will pay to the Company or its
subsidiaries, or make arrangements satisfactory to the Committee regarding
payment of, any United States federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Shares with respect to
which such restrictions have lapsed.
     (ii) Executive shall, to the extent permitted by law, have the right to
deliver to the Company or its subsidiaries Restricted Shares to which Executive
shall be entitled upon the vesting thereof (or other Ordinary Shares owned by
Executive), valued at the fair market value of such shares at the time of such
delivery to the Company or its subsidiaries, to satisfy the obligation of
Executive under Section 6(b)(i) of this Agreement.
     (iii) If Executive does not otherwise satisfy the obligation of Executive
under Section 6(b)(i) of this Agreement, then the Company and its subsidiaries
shall, to the extent permitted by law, have the right to deduct from any
payments of any kind otherwise due to Executive any United States federal, state
or local taxes of any kind required by law to be withheld with respect to the
Restricted Shares with respect to which the restrictions on the Restricted
Shares set forth herein have lapsed.
     7. Non-Assignability. The Award is not assignable or transferable by
Executive.
     8. Newly-Issued Ordinary Shares. The Ordinary Shares awarded to Executive
as the Restricted Shares shall be newly-issued Ordinary Shares of the Company.
     9. Capital Adjustments. If any of the following events shall occur at any
time while the Award is outstanding and any Restricted Shares have not either
become vested or been forfeited, the

4



--------------------------------------------------------------------------------



 



following adjustments shall be made in the number of Ordinary Shares then
constituting the Restricted Shares under the Award, as appropriate:
     (a) Share Dividend or Split; Combination. If the Company pays a dividend on
its outstanding Ordinary Shares in Ordinary Shares or subdivides its outstanding
Ordinary Shares into a greater number of Ordinary Shares, the number of Ordinary
Shares then subject to the Award shall be proportionately increased. Conversely,
if the outstanding Ordinary Shares are combined into a smaller number of
Ordinary Shares, the number of Ordinary Shares then subject to the Award shall
be proportionately reduced. An adjustment made pursuant to this Section 9(a)
shall become effective as of the record date in the case of a dividend and shall
become effective immediately after the effective date in the case of a
subdivision or combination.
     (b) Recapitalization or Reorganization. In case of any recapitalization or
reclassification of the Ordinary Shares, or any merger, amalgamation or
consolidation of the Company with or into one or more other corporations, or any
sale of all or substantially all the assets of the Company, as a result of which
the holders of the Ordinary Shares receive other stock, securities or property
in lieu of or in addition to, but on account of, their Ordinary Shares, the
Company shall make or cause to be made lawful and adequate provision whereby,
upon the vesting of the Award after the record date for the determination of the
holders of Ordinary Shares entitled to receive such other stock, securities or
property, the Executive shall receive, in addition to the Ordinary Shares with
respect to which the Award has vested, the shares of stock, securities or other
property which would have been allocable to such Ordinary Shares had the Award
vested immediately prior to such record date. The subdivision or combination of
Ordinary Shares at any time outstanding into a greater or smaller number of
Ordinary Shares shall not be deemed to be a recapitalization or reclassification
of the Ordinary Shares for the purposes of this Section 9(b).
     10. Legend. Each certificate representing Restricted Shares shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:
THE ORDINARY SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO
THE TERMS OF THE NOBLE CORPORATION 1991 STOCK OPTION AND RESTRICTED STOCK PLAN
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED
                    , 200     . A COPY OF SUCH PLAN AND AGREEMENT IS ON FILE IN
THE OFFICES OF THE CORPORATION.
     11. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Agreement shall have the meanings assigned to them under the provisions of the
Plan. By execution of this Agreement, Executive agrees that the Award and the
Restricted Shares shall be governed by and subject to all applicable provisions
of the Plan. This Agreement is subject to the Plan, and the Plan shall govern
where there is any inconsistency between the Plan and this Agreement.

5



--------------------------------------------------------------------------------



 



     12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by Federal law of the United States or by the laws of the Cayman
Islands.
     13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
     14. Entire Agreement; Amendment. This Agreement, together with any
Schedules and Exhibits and any other writings referred to herein or delivered
pursuant hereto, constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, whether written or oral, between the parties with respect to
the subject matter hereof. To the fullest extent provided by applicable law,
this Agreement may be amended, modified and supplemented by mutual consent of
the parties hereto at any time, with respect to any of the terms contained
herein, in such manner as may be agreed upon in writing by such parties.
     15. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if directed in the manner specified below, to
the parties at the following addresses and numbers:
     (a) If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Chief Executive Officer
Fax: 281-491-2398
With a copy to:
Chairman of Compensation Committee
c/o Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Fax: 281-276-6316

6



--------------------------------------------------------------------------------



 



     (b) If to Executive, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Executive’s signature below
Either party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
     16. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
     17. Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same agreement. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all, the parties hereto.
     18. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
     19. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
     20. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.”

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
as of the date first above written.

              NOBLE CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
Address and fax number, if any:
                  Name of Executive:
13135 S. Dairy Ashford, Suite 800
       
Sugar Land, Texas 77478
       
Fax: 281-276-6316
       

8



--------------------------------------------------------------------------------



 



SCHEDULE I
NOBLE CORPORATION
PERFORMANCE MEASURES FOR THE 2006-2008 PERFORMANCE CYCLE
AWARD OF PERFORMANCE-VESTED RESTRICTED STOCK
     The Committee has determined that the following restricted period and
performance measures shall be applicable to the Award of Restricted Shares
represented hereby:
1. Restricted Period. The restricted period for the Restricted Shares shall
extend from the Effective Date of the Award through December 31, 2008, and
thereafter until such time as vesting or forfeiture of the Restricted Shares is
confirmed, as determined by the Committee, based on achievement of the
performance measures specified in paragraph 2 below.
2. Performance Measures. This performance-vested restricted stock Award provides
for performance to be assessed over a three-year performance cycle based on
corporate performance. The number of the Restricted Shares awarded that will be
earned/vested will vary based on performance, as shown in the following table:

              Percentage of Target Performance Level   Earned/Vested
Maximum
    150 %
Target
    100 %
Threshold
    50 %
Below Threshold
    0 %

     The number of Ordinary Shares set by the Committee as the target for this
Award is                      and therefore the maximum number of Ordinary
Shares that can be earned/vested is                      (being the total number
of the Restricted Shares of this Award).
     The performance measures used to determine the extent of vesting of the
Restricted Shares are (i) the cumulative total member (shareholder) return
(“TSR”) for the Ordinary Shares of the Company relative to the Dow Jones U.S.
Oil Equipment & Services Index (the “Index”) for the three-year period beginning
on the first NYSE trading day of 2006 and ending on the last NYSE trading day of
2008 (the “Performance Cycle”) (the “Competitor Index Measure”) and (ii) the TSR
of the Ordinary Shares of the Company relative to each of the companies (each, a
“Competitor” and, collectively, the “Competitor Group”) in a specific competitor
group for the Performance Cycle (the “Specific Competitor Measure”). The
companies comprising the Competitor Group for the Performance Cycle are set
forth on Annex I to this Schedule I.
     For the purpose of determining the Competitor Index Measure, TSR for the
Performance Cycle shall be defined and calculated using the methodology for
comparing the yearly percentage change in a registrant’s cumulative total
shareholder return on a class of common equity security registered under section
12 of the U.S. Securities Exchange Act of 1934 in a line graph set forth in such
registrant’s proxy statement for its annual meeting of security holders pursuant
to the rules and

I-1



--------------------------------------------------------------------------------



 



regulations of the U. S. Securities and Exchange Commission in effect on the
Effective Date (the “SEC Methodology”). The companies comprising the Index on
the last trading day of the Performance Cycle shall be the companies used in the
comparison for determining the Competitor Index Measure.
     For the purpose of determining the Specific Competitor Measure, TSR for the
Performance Cycle shall be defined and calculated using the SEC Methodology;
provided, however, that the share price at the beginning and at the end of the
measurement period shall be the Current Market Price (as defined below) of the
applicable security. The “Current Market Price” of a security on any date shall
be deemed to be the greater of (a) the average of the daily closing prices of
the security for the 20 consecutive trading days immediately preceding the day
in question and (b) the then per share par value of the security. The companies
comprising the Competitor Group on the last trading day of the Performance Cycle
shall be the companies used in the comparison for determining the Specific
Competitor Measure. If a Competitor’s common equity security is no longer
publicly traded on the last NYSE trading day of the Performance Cycle, then an
appropriate proportionate adjustment will be effected over the remaining number
of Competitors in the Competitor Group in making the determination of the
Specific Competitor Measure; provided, however, that if the number of companies
comprising the Competitor Group on the last NYSE trading day of the Performance
Cycle is less than five Competitors, then, notwithstanding anything contained
herein to the contrary, the Specific Competitor Measure shall be inapplicable
and not used in determining the overall performance measure for vesting.
     Notwithstanding anything contained herein to the contrary, the Company must
have positive TSR for the Performance Cycle for any of the Restricted Shares to
vest.
     The number of the Restricted Shares vesting, if at all, over the
Performance Cycle shall be determined in accordance with the vesting matrix set
forth on Annex I to this Schedule I.
3. Administrative Matters. The Committee shall confirm the vesting or forfeiture
of the Restricted Shares as soon as reasonably practicable after the completion
of the Performance Cycle and, in any event, within two months after the
calculation of the TSR for the Ordinary Shares and the Index. Executive shall be
given notice of the confirmation of vesting of all or part of the Restricted
Shares.

I-2



--------------------------------------------------------------------------------



 



[Annex I to Schedule I to this Form of Performance-Vested Restricted Stock
Agreement, as determined by the Compensation Committee of the Board of Directors
of the Company upon an award, is to be inserted here.]
Annex I to Schedule I

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOBLE CORPORATION
ESCROW AGREEMENT
FOR PERFORMANCE-VESTED RESTRICTED STOCK AWARD
     THIS ESCROW AGREEMENT, made as of the ___day of                      20___,
by and among Noble Corporation, a Cayman Islands exempted company limited by
shares (the “Company”),
                                                             (“Executive”), and
the Company, as escrow agent (the “Escrow Agent”), pursuant to a Performance
Restricted Stock Agreement dated of even date herewith (the “Restricted Stock
Agreement”) between the Company and Executive;
W I T N E S S E T H:
     WHEREAS, the Company and Executive desire the Escrow Agent to serve as
Escrow Agent for the Deposit Shares (as hereinafter defined) as contemplated by
Section 1 of the Restricted Stock Agreement, and the Escrow Agent is willing to
serve as Escrow Agent pursuant to the provisions hereof; and
     WHEREAS, the Restricted Stock Agreement requires that an Escrow Agreement
in the form hereof be entered into by the parties hereto;
     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Defined Terms. Each capitalized term used herein and not otherwise
defined shall have the meaning accorded thereto in the Restricted Stock
Agreement.
     2. Deposit of Shares. In order to enforce the restrictions, terms and
conditions, including forfeiture, applicable to the Award of Restricted Shares
to Executive pursuant to the Restricted Stock Agreement, concurrent with the
signing of the Restricted Stock Agreement, Executive has deposited or caused to
be deposited with the Escrow Agent the Restricted Shares, together with stock
powers duly endorsed in blank by Executive. The shares so deposited with the
Escrow Agent and such stock powers are referred to herein collectively as the
“Deposit Shares.” The Deposit Shares shall be registered in the name of
Executive.
     3. Term. The Deposit Shares shall be held by the Escrow Agent in accordance
with the terms of this Agreement from the date of deposit until the Deposit
Shares have been disposed of by Escrow Agent in accordance with this Agreement.

A-1



--------------------------------------------------------------------------------



 



     4. Disposition of the Deposit Shares.
     (a) Upon receipt by the Escrow Agent at any time of joint written
instructions from the Committee and Executive, the Escrow Agent will deliver the
Deposit Shares in accordance with such instructions.
     (b) Upon receipt by Escrow Agent of the Committee’s notice that (i) a
number of the Restricted Shares specified in such notice has become vested in
Executive (the “Vested Shares”) and a number of the Restricted Shares specified
in such notice has been forfeited by Executive (the “Forfeited Shares”),
(ii) Executive is entitled to delivery of the Vested Shares pursuant to the
Restricted Stock Agreement and the Company is entitled to delivery of the
Forfeited Shares pursuant to the Restricted Stock Agreement and (iii) the
certificate representing the Deposit Shares, together with the stock powers duly
endorsed in blank by Executive, should be delivered to the Company, Escrow Agent
shall promptly deliver the certificate representing the Deposit Shares and such
stock powers to the Company. The Company shall then cause a new certificate to
be issued for any Vested Shares to be delivered to Executive and any Forfeited
Shares to be delivered to the Company for cancellation.
     (c) The Escrow Agent shall not be required to inquire or make any
investigation beyond the bounds of this Escrow Agreement in delivering all or
any of the Deposit Shares.
     5. Certain Agreements of the Company and Executive.
     (a) The Company agrees with Executive to give the Escrow Agent prompt
notice in accordance with Section 4(b) of this Escrow Agreement in the event of
vesting of all or any of the Deposit Shares pursuant to the Restricted Stock
Agreement.
     (b) Executive acknowledges (i) that the disposition of the Deposit Shares
pursuant to Section 4(b) of this Escrow Agreement may be made upon the
unilateral action of the Committee, (ii) that even in the event Executive
disagrees with the Committee’s notice or makes objection to the Escrow Agent
with respect thereto, the Escrow Agent shall nevertheless be required to dispose
of the Deposit Shares in accordance with the Committee’s notice and (iii) that
any claim or remedy with respect to any dispute Executive has concerning the
delivery of all or any of the Deposit Shares to the Company pursuant to this
Escrow Agreement or otherwise concerning the Restricted Stock Agreement shall be
raised only against the Company so long as the Escrow Agent acts in good faith.
     (c) The Company and Executive hereby jointly and severally agree to
indemnify, defend and hold harmless the Escrow Agent from and against any and
all losses, damages, liabilities and expenses that may be incurred by the Escrow
Agent arising out of or in connection with its performance of its duties as
Escrow Agent hereunder in accordance with the terms hereof, including any legal
costs and expenses of defending itself against any claims or liabilities,
including, without limitation, its good faith disbursement of Deposit Shares
pursuant to this Escrow Agreement.

A-2



--------------------------------------------------------------------------------



 



     6. Escrow Agent.
     (a) The Escrow Agent shall not be required to use its own funds in the
performance of any of its duties, or in the exercise of any of its rights or
powers, with respect to the Deposit Shares.
     (b) The Escrow Agent may confer with its counsel with respect to any
question relating to its duties or responsibilities hereunder and it shall not
be liable for any act done or omitted by it in good faith on advice of counsel.
It shall be protected in acting upon any certificate, statement, request,
consent, agreement or other instrument whatsoever (not only as to its due
execution or the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which it shall
in good faith believe to be valid and to have been signed or presented by a
proper person or persons. The Escrow Agent shall not be bound by any notice of a
claim, or demand with respect thereto, or any waiver, modification, amendment,
termination or rescission of this Escrow Agreement, unless in writing received
by it, and if the duties of the Escrow Agent herein are affected, unless it
shall have given its prior written consent thereto. The Escrow Agent shall not
be liable or responsible for anything done or omitted to be done by it in good
faith, it being understood that its liability hereunder shall be limited solely
to gross negligence or willful misconduct on its part.
     7. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if directed in the manner specified below, to
the parties at the following addresses and numbers:
     (a) If to the Company, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Chief Executive Officer
Fax: 281-491-2398
With a copy to:
Chairman of Compensation Committee
c/o Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Fax: 281-276-6316
     (b) If to Executive, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Executive’s signature on the Restricted Stock Agreement

A-3



--------------------------------------------------------------------------------



 



     (c) If to the Escrow Agent, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Escrow — Restricted Stock Award
Fax: 281-276-6316
Any party may at any time give to the others notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
     8. Assignment; Binding Effect. This Escrow Agreement is not assignable by
the Escrow Agent and shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, personal representatives, successors
and permitted assigns.
     9. Governing Law. This Escrow Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas, without regard
to the principles of conflicts of laws thereof, except to the extent Texas law
is preempted by Federal law of the United States or by the laws of the Cayman
Islands.
     10. Termination. This Escrow Agreement shall be terminated only upon the
delivery of all the Deposit Shares either to Executive as Vested Shares or to
the Company as Forfeited Shares, as the case may be, in accordance with the
provisions hereof.

A-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first above written.

              NOBLE CORPORATION
 
       
 
  By:    
 
            Name:     Title:
 
       
 
                  Name of Executive:
 
            NOBLE CORPORATION,
as Escrow Agent
 
       
 
  By:    
 
            Name:     Title:

A-5